ORDER PER CURIAM The movant, Martine. Hughes, appeals the denial of his Rule 29.15 motion for post-conviction relief following an eviden-tiary hearing. . We have reviewed the parties’ briefs and the record on appeal, and find no clear error. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We.affirm the motion court’s judgment denying the movant’s Rule 29.15 motion for post-conviction relief. Rute 84.16(b)(2).